SUMNER, J.
The plaintiff brought suit to recover for trucking claimed to have been done for the defendant and presented a bill for $55.50.
The plaintiff claimed that he was the undisclosed principal and that one Samuel Berger, who actually took charge of the trucking, was his agent. The defendant said he made all the arrangements with Berger, did not know the plaintiff at all in the matter, and has a claim against Berger for a reel of wire lost on one of the trips.
The status of the truck in question is not perfectly clear. As far as the Court can determine it was bought in Berger’s name and notes were given by him for it. Horstmann or his wife, or 'both, helped Berger in paying these notes. Horstmann says the truck was registered in his name, but there are no legal records from the State Highway Board to establish that fact. Plaintiff did offer a duplicate card apparently issued by the Highway Board, showing that at some time in 1931 a truck was registered in Horstmann’s name. The card was not admissible in evidence and even if it had been, it would not help the Court as the time when the card was issued did not clearly appear; it might have been long after February, 1931, when the work was done.
Berger testified for the defendant and said the balance unpaid was due him, and although he showed considerable feeling while on the stand, yet on the whole his testimony seemed to be substantially correct.
Decision for defendant.